Citation Nr: 0425261	
Decision Date: 09/14/04    Archive Date: 09/16/04	

DOCKET NO.  99-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD), right 
upper lobectomy, and tuberculosis, to include as secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  

This matter arises from various rating decisions rendered 
since October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, that denied 
service connection for chronic obstructive pulmonary disease, 
and tuberculosis, to include as due to exposure to 
herbicides.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In August 1999 the appellant provide oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In January 2001, the Board remanded the case to the RO for 
further development and adjudicative action.  

In March 2004 the RO most recently affirmed the determination 
previously entered.  The case has been returned to the Board 
for further appellate review.

In statements on appeal the veteran raised the issue of 
entitlement to service connection for chronic acquired 
respiratory disease as the result of nicotine addiction in 
service.  As this issue has been neither procedurally 
prepared nor certified for appellate review, and in not 
inextricably intertwined with the issue currently on appeal, 
the Board is remanding it to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  A chronic acquired pulmonary disorder to include COPD, 
right upper lobectomy, or tuberculosis was not shown in 
active service or for many years thereafter; nor was active 
tuberculosis shown disabling to a compensable degree during 
the first post service year.  

3.  The competent and probative medical evidence of record 
establishes that post service reported lung disorder, to 
include chronic obstructive pulmonary disease (COPD), right 
upper lobectomy, and tuberculosis have not been linked to 
active service on any basis, including as secondary to 
herbicide exposure.


CONCLUSION OF LAW

A lung disorder, to include COPD, right upper lobectomy, and 
tuberculosis, was not include in or aggravated by active 
service and may not be presumed to have been incurred therein 
as secondary to herbicide exposure; nor may service 
connection be presumed for active tuberculosis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  




The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  



It is noted that the CAVC decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits which 
in this case was made prior to November 9, 2000, the date the 
VCAA was enacted.  

In the present case, the veteran filed the claim now at issue 
on July 13, 1998.  In a rating decision dated in October 1998 
and a subsequent rating decision dated in March 1999, the 
claim was denied.  

Only after those rating decisions were promulgated did the RO 
provide notice to the appellant in March 2001 and June 2003 
letters regarding what information and evidence must be 
submitted to substantiate the claim, as well as what evidence 
and information must be submitted by the claimant, what 
evidence and information will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  While the CAVC did not address whether, and, 
how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a 
notice of this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  


Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the case was in active development including 
development conducted by the Board up and until the most 
recent return of the case to the Board for further appellate 
review.  

The Board details below the ongoing adjudications of the 
claim at issue which constitute the subject matter of the 
current appellate review, and the multiple documentations 
providing the appellant notice as well as assistance 
rendered.  


The appellant was given notice of the requirements for 
service connection in the October 1998 and March 1999 rating 
decisions, the May 1999 statement of the case, and the 
September 1999, June 2003, and March 2004 supplemental 
statements of the case.  

The RO also advised the appellant of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.

By letters dated in March 2001 and June 2003, the veteran was 
notified of the impact of the VCAA on his appeal, of VA's 
duty to assist him in obtaining evidence for his claim, what 
the evidence must demonstrate, and which evidence VA will 
acquire on his behalf, as opposed to that evidence or 
information that it was his responsibility to submit.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran also was afforded a personal hearing before a RO 
Hearing Officer.  He was also examined by competent medical 
professionals who provided an opinion as to the etiology of 
his respiratory disease at issue.  

As such, all relevant facts have been properly developed, and 
all evidence necessary for an equitable disposition of the 
issue on appeal has been obtained.  

VA, therefore, has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  

Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claims.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the claimant.


The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.
Criteria

The veteran contends that he developed COPD, right upper 
lobectomy, and tuberculosis as a result of his military 
service.  More specifically, he asserts that these developed 
as a result of his exposure to herbicides while serving in 
the Republic of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disability that is 
diagnosed after military service if clinical evidence relates 
the disorder to an incident of military service.  See 
38 C.F.R. § 3.303(d).  

Service connection may be granted for presumptive respiratory 
diseases such as bronchiectasis and active tuberculosis when 
not shown during service but shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R § 
3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis & Factual Background

Service medical records are negative for any complaints or 
findings referable to a right upper lobectomy, COPD or 
tuberculosis.  

The veteran was seen in April 1997 at a private clinic with 
complaints of coughing, wheezing, and sputum production of 
less than two weeks' duration.  He also reported having 
intermittent fever with chills.  The diagnosis at that time 
was acute bronchitis.  However, after further examination in 
May of that year, he was diagnosed with COPD.  

In July 1997, a right thoracotomy with wedge resection of the 
right upper lobe nodule was performed at a VA medical 
facility.  At that time, it was noted that the veteran was a 
45 pack year smoker.  


During a VA pulmonary examination conducted in October 2002, 
COPD again was diagnosed.  No evidence of tuberculosis was 
apparent.  The examining physician indicated that the 
veteran's COPD was likely secondary to his history of tobacco 
use.  The physician also stated that it was impossible to say 
whether or not any of the symptoms associated with COPD were 
related to his military service in the Republic of Vietnam.  

During VA treatment conducted in March 2003, COPD secondary 
to tobacco use was diagnosed.  It was also noted that COPD 
was not likely due to any chemical exposure during military 
service; there was no evidence of the veteran ever having had 
a tuberculosis infection.  

In conjunction with the current claim, the veteran submitted 
a July 2003 statement from a private physician.  The 
physician indicated that he had been treating the veteran 
since December 1998.  He noted that the veteran had a history 
of COPD and chronic bronchitis that was most likely related 
to the veteran's chronic tobacco use.  Conversely, the 
physician indicated that he could not say with any degree of 
certainty that the veteran's exposure to herbicides in the 
Republic of Vietnam had caused any damage to the veteran's 
lungs.  

Absent clinical evidence of COPD during military service, and 
absent clinical evidence linking that disorder to herbicide 
exposure or any other incident of military service, service 
connection simply is not warranted for that disorder.  
Additionally, because there is no clinical evidence of the 
presence of tuberculosis, service connection also is not 
warranted for a chronic lung disorder on that basis.  This is 
true, notwithstanding the opinion and testimony offered by 
the veteran.  He is a layman, and is not competent to render 
a medical diagnosis or to provide a competent medical nexus 
between the disability claimed and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  Add to this 
the fact that the disability claimed is not a presumptive 
disability with regard to exposure to herbicides, and the 
Board is left with the conclusion that there is no reasonable 
basis upon which to predicate a grant of the benefit sought.   

Simply put, the record shows that a chronic acquired 
respiratory disorder was not shown in service or for many 
years thereafter, that no presumptive respiratory disorder 
was shown disabling to a compensable degree during the first 
post year, and that there is no competent medical opinion of 
record linking any chronic acquired respiratory disorder to 
service on any basis.

The Board finds that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 73 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Entitlement to service connection for a lung disorder to 
include COPD, right upper lobectomy, and tuberculosis, to 
include as secondary to exposure to herbicides, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



